Citation Nr: 9934724	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  98-07 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the appellant is mentally competent to handle 
disbursement of funds for Department of Veterans Affairs 
benefit purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Air Force from 
November 1979 to June 1980.  This case comes before the Board 
of Veterans' Appeals (Board) on appeal from an October 1997 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida that the 
appellant continued to be mentally incompetent to handle 
disbursement of funds for VA benefit purposes.  

In August 1999, a Travel Board hearing was held at the RO 
before Michael D. Lyon, who is the Board Member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 
1999).  During that hearing, the appellant submitted a 
written waiver of consideration of additional evidence by the 
RO.  See 38 C.F.R. §§ 19.37, 20.1304.  This additional 
evidence was an August 1999 evaluation report from a 
psychologist.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.

2.  As a result of chronic schizophrenia, the appellant lacks 
the mental capacity to contract or manage her own affairs, 
including disbursement of funds without limitation based on 
the competent medical evidence on file.


CONCLUSION OF LAW

The appellant is mentally incompetent for VA benefit 
purposes.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.353 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, her assertion that she is 
competent to handle funds is plausible.  All facts relevant 
to the appellant's claim have been properly developed, so 
that VA has satisfied its statutory obligation under 
38 U.S.C.A. § 5107(a) to assist veterans in the development 
of their claims.

Service connection was established for schizophrenia by a 
rating decision in July 1980.  A 50 percent rating was 
assigned initially, but the disability rating was increased 
to 70 percent in 1982.  The appellant's schizophrenia has 
been continuously rated as 100 percent disabling since 
November 1990.  Further, the appellant was determined to be 
incompetent for VA benefit purposes by a rating decision 
dated in November 1991.  Her incompetency status has 
continued since that time.  

The appellant testified at her August 1999 Travel Board 
hearing that she had only undergone actual testing when she 
was evaluated by private psychiatrists and psychologists, but 
not when she was evaluated by VA personnel.  See Hearing 
Transcript pp. 3-4.  She further testified that she did not 
have a credit card or a checking account and that her 
guardian had been handling her Social Security Administration 
benefits for the past eight or nine months.  See Hearing 
Transcript p. 4.  The appellant reported that her guardian 
pays her rent and her utilities bills and that she generally 
goes shopping once a week, spending about half of the weekly 
amount she gets from the guardian on food.  She said that all 
of the money she gets from the guardian is spent on expenses.  
See Hearing Transcript pp. 6-9.  The appellant testified that 
she receives all her psychiatric care from the VA where she 
goes for treatment approximately every ten weeks.  See 
Hearing Transcript p. 8.

Review of the medical evidence of record reveals that the 
appellant has submitted a variety of recent written 
statements from mental health providers which indicate that 
she is capable of handling her financial affairs.  In April 
1997, the appellant was interviewed by a psychologist who 
concluded that she would be able to handle her own finances 
despite her current persistent hallucinations.  A physician 
associated with the Columbia Behavioral Health Associates 
wrote, in June 1997, that the appellant has symptoms from 
time to time, but these were not of sufficient magnitude or 
quality to preclude her management of her financial affairs.  
He concluded at that time, and again in March 1998, that the 
appellant was competent to handle her own financial affairs.  
A psychologist associated with the Columbia Behavioral Health 
Associates wrote, in March 1998, that he felt that the 
appellant's tests scores indicated that she was capable of 
managing her own personal affairs and concluded that she was 
competent to manage her financial affairs at that time.  The 
Board also notes that the appellant passed a real estate 
course in September 1997.

The appellant received outpatient mental health services at a 
VA facility over the past several years.  A clinic note, 
dated in September 1995, stated that the appellant's 
therapist had been contacted by the sheriff's department who 
had been called to her home.  She was described as raving 
angrily at everyone; it was noted that she had not been 
taking her medications.  Another note, dated in December 
1995, indicated that the appellant notified her therapist 
that she had 'slipped' and gone back to using crack cocaine.  
The Board notes that there were no further notes of the 
appellant reporting additional drug use. 

The appellant underwent a VA psychiatric evaluation in June 
1997.  On mental status examination, mild to moderate 
psychomotor agitation was noted.  The appellant was described 
as being somewhat loud and intrusive in her behavior and as 
speaking in a loud tone of voice.  Her thought processes were 
somewhat disorganized, loose and rambling.  She admitted to 
paranoid and delusional thinking and to having perceptual 
disturbances in the auditory, visual, gustatory and tactile 
modes.  The examiner noted that the appellant was having a 
hard time maintaining her train of thought.  The appellant 
was said to be quite delusional and to have limited insight 
and judgment.  The examiner stated that it was her opinion, 
after reviewing the case and conferring with the appellant's 
primary mental health care provider, that it would be best 
for the appellant to have a guardian.  Although the appellant 
described significant improvement in her other areas of 
functioning, the examiner opined that it was doubtful that 
she would be able to handle her benefits based on her recent 
behavior and unpredictability and based on her questionable 
remission from polysubstance abuse.  The Board notes that the 
evidence of record reflects concurrence of the VA field 
examiner with this examiner's report.

A VA field examination was conducted in February 1998 at the 
appellant's apartment.  She apparently initially answered the 
door (after the male field examiner identified himself) in a 
state of undress; the field examiner was accompanied by a 
female social worker and the appellant closed the door to get 
dressed when her presence was noted.  The field examiner 
noted that field examiners should take precautions and not go 
alone, especially any male examiner, in order to avoid claims 
of sexual harassment.  The apartment was described as clean 
but sparse with very little furniture as the appellant had 
sold it in the past.  The examiner noted that the appellant 
and her spouse were separated and that police had been called 
to the apartment due to physical fights between the two.  The 
examiner also noted that when the appellant is on cocaine she 
is extremely violent.  The appellant was described as 
initially pleasant at the outset of the interview, but then 
became hostile and violent.  She reported that VA mental 
health providers lie about her status.  The field examiner 
stated that while the appellant understood the amounts and 
sources of her income, she did not understand the value and 
proper use of money.  The examiner noted that the appellant 
said she was drug free, but he opined that she did not seem 
to be drug free.  It was the examiner's conclusion that the 
appellant was not capable of handling money and should 
continue to have a guardian.

It is clear from the appellant's testimony and the evidence 
of record that the appellant is bitterly opposed to her 
current guardian.  The record reflects that they have clashed 
over the disbursement of funds on many occasions.  A letter 
from the guardian to the VA, dated in May 1997, states that 
the guardian had spoken with the appellant prior to March 31, 
1997, regarding a series of worthless checks she had written.  
He stated that, in October 1996, he had paid approximately 
$1,500 in worthless checks and service charges in an effort 
to keep the appellant from being incarcerated.  He further 
stated that the appellant needed help with her substance 
abuse problem.  

The problem of the appellant writing worthless checks appears 
to be substantiated by a letter, dated in May 1997, from the 
Check Diversion Program of Escambia County to the appellant.  
In that letter she was informed that the office was unable to 
clear the warrant without payment of certain fees, as well as 
a receipt of restitution.  

The appellant has filed many complaints against the guardian 
in recent months.  In February 1998, she filed a complaint 
with the Florida Bar against the guardian, an attorney.  In 
response to a request for information from the investigator 
for the Bar, the guardian sent a letter, dated in February 
1998, in which he described his duties as guardian, beginning 
in September 1994.  He stated that he terminated direct 
meetings with the appellant shortly after that because of an 
escalating violent atmosphere and that he required her to 
drop off bills at times when there were others in his office 
in order to minimize her loud and violent behavior.  He 
stated that since early 1995, he refused to meet with her 
while she was under the influence of narcotics and that he 
began to tape record his meetings with her due to her reports 
of verbal abuse.  The guardian further stated that the 
appellant had threatened him on many occasions.

He reported that the appellant has sent letters of complaint 
about him to the RO and the Secretary of the VA; in mid-1995 
she began calling the Circuit Court judge overseeing her 
accounts with accusations of theft by the guardian.  She was 
told that the accountings had been properly and timely filed, 
that they had been audited by both VA and the Circuit Court 
and that her accusations had not been substantiated by the 
facts.  Subsequently the appellant began to make other 
accusations but the Judge's office eventually refused her 
calls and complaints.

The guardian stated that the appellant had filed a Circuit 
Court petition for increase in the distribution of funds and 
that she told the Judge's office that the guardian had 
sexually harassed her.  A hearing on the matter was set for 
October 20, 1995.  At the hearing, the appellant withdrew her 
complaint of sexual harassment.  However, she did file a 
complaint of adult abuse with the State of Florida.  After 
reviewing the file, the guardian's appointment logs and some 
audiotapes, the complaint was classified as unfounded.  In 
December 1997, the appellant filed a criminal complaint 
against the guardian for the alleged sexual harassment.  It 
also appears that the appellant has sent copies of her 
letters of complaint to the DAV and to Janet Reno, Attorney 
General of the United States, including a February 1998 
letter in which she accused the VSO and the field examiner of 
acting in a complicit manner with her guardian who was 
alleged to be withholding money from her to punish her for 
reporting his transgressions to the police.

The most recent medical evidence was submitted by the 
appellant at her August 1999 Travel Board.  The appellant was 
examined by a private psychologist in August 1999.  The 
psychologist reported that the appellant continued to 
experience visual and auditory hallucinations on a regular 
basis.  He said it was unclear how consistently she is able 
to discern the difference between the voices in her head and 
real people.  He concluded that, unless her symptoms could be 
resolved, the appellant was likely to have difficulty with 
independent functioning.  He noted that the appellant 
requires ongoing treatment and the supervision of mental 
health personnel.  The psychologist stated that to make a 
final decision on the appellant's competency to manage her 
own funds, additional information and/or several months of 
observation were recommended.

VA regulations state that a mentally incompetent person is 
one who because of injury or disease lacks the mental 
capacity to contract or to manage his or her own affairs, 
including disbursement of funds without limitation.  
38 C.F.R. § 3.353(a).  There is a presumption in favor of 
competency.  Where reasonable doubt arises regarding a 
beneficiary's mental capacity to contract or to manage his or 
her own affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d).  Medical opinion is 
required for the rating agency to make a determination of 
incompetency.  Unless the medical evidence is clear, 
convincing, and leaves no doubt as to the person's 
incompetency, the rating agency will make no determination of 
incompetency without a definite expression regarding the 
question by the responsible medical authorities.  38 C.F.R. 
§ 3.353(c).  Determinations relative to incompetency should 
be based upon all evidence of record, and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the 
holding of incompetency.  Id.

In the Board's view, the appellant has not shown that she is 
now capable of handling her financial affairs.  Moreover, the 
more persuasive medical evidence clearly indicates that such 
is not the case.  Mental health personnel who do not treat 
the appellant have evaluated her at one sitting and found her 
to be competent, but her primary treating therapist at the VA 
does not think she can function without a guardian.  The 
testimony offered by the appellant at her August 1999 Travel 
Board hearing shows that she is capable of normal interaction 
for a short time, but the Board does note that her responses 
became a little unfocused and somewhat disjointed as the 
hearing went on.  In any event, the determination is based on 
persuasive medical evidence rather than observation by 
hearing personnel.  The VA examination conducted in June 1997 
indicated that the appellant behaves in a loud and intrusive 
manner and those who have observed the appellant in the 
community, namely her guardian and the field examiner, concur 
with that assessment.  The most recent medical evidence of 
record comes from a private psychologist who was not willing 
to say that the appellant was competent to manage her 
financial affairs because of her continuing visual and 
auditory hallucinations.  

Most troubling is the pattern of behavior exhibited by the 
appellant in her dealings with her guardian since 1995.  It 
is clear that the appellant was in legal trouble in 1997 for 
the writing of bad checks and it appears that she continued 
to write bad checks even after being advised of the legal 
consequences of doing so.  It is also clear that the 
appellant has been rather zealous in her efforts to have a 
variety of agencies investigate her allegations against her 
guardian, however there is no evidence of record to indicate 
that these allegations, including those made as recently as 
February 1998, have ever been found to be other than 
unsubstantiated by the facts.  In addition, those who have 
seen the appellant in the community have described her as 
hostile and violent.

The appellant has demonstrated gross impairment in her 
thought processes, persistent delusions and hallucinations, 
grossly inappropriate behavior and persistent hostility with 
episodes of domestic violence, all of which support the 100 
percent disability rating for her paranoid schizophrenia.  
These symptoms, coupled with the June 1997 VA psychiatric 
examination findings, the field examiner reports, the 
information provided by the guardian and the August 1999 
private psychologist report lead the Board to conclude that 
the weight of the medical and other evidence supports a 
finding of incompetency.  

The record in its entirety leads the conclusion that the 
appellant lacks the mental capacity to manage her own 
affairs, especially the disbursement of funds without 
limitation, in a responsible manner.  The evidence is not 
equally weighted on this point, and no reasonable doubt 
arises.  Rather, the evidence is clear and convincing, and 
overwhelmingly in favor of a finding of incompetency.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Restoration of competency status for VA benefits purposes is 
denied.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

